Judgment, *367Supreme Court, New York County (Charles Tejada, J.), rendered April 21, 1998, convicting defendant, after a jury trial, of attempted grand larceny in the third degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence clearly warranted the conclusion that defendant was acting as a lookout, in that he was observed on a deserted street in the early morning hours, looking in all directions while a second individual was removing an ignition from a nearby parked car. Furthermore, defendant was heard to whistle as a livery cab driver approached, which action resulted in defendant’s accomplice exiting the vandalized car. Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.